OFFICE       OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                                         AUSTIN




Texas      State    Board
Austin      22,    Texas




InexIt’     opinion    on t




                                           II 1,   Vamon’r   ht80tfma     R~vlred




                                morlbe   end amldaln     a o&am3     OF
                                 the pualifioatlona~~oithoao an-
                                to
          gaged, and who 168~ewa 6 in tha waatiorioi aa-
          balm-    In commotion w!th the aura and disposition
          of dead huavm bodies in this State and shall have
          t&a d&t,      to be exaroissd    at ita &oration,     to
          aaploy oapable sad dtlofent lecturer8 an& damn-
          strators in the soianoe or ambalmlng ror tha bens-
          iit of all    lloanse~   embalmarrein this Stats.     Tfie
          said leotunrs      anddamonstratore    shell meet not
          aore than onoa in sauh pear 81th annual aeealo~
    Texas State Board of Embalmfnf3.page 2


                                                  and   Embeimare*
           of tha Texas ?u~ral       3ireotora'
           Aaeooiation."
                 wNooK~osr -a        tb porter tc very or waive any d-it-
  (2#07~,la?3#    ~~~(l~~~u;~~o~;~:~:;                               :?,:;   "'
  permitted to euistituir hls'o& $&ant     as to the best lil(~ans
  of perrormiag hie ofrioial duties, ii suoh is oontrary to the
  plain prwisicne of ths statute;   although in hia doing 80 he
  doea not have an evil or corrupt motive, and no loea results
  to tIm publlo. Sharp Y. Brown, 38 Ida. 136, 221 P. 139.
                  WDieoretlon in the mannsr of the perform-
           snoe OS an aot ari8ea whan tha act map be psr-
           r0n44a In on6 or two or mor4 rape, either or which
           muld ba lawful, and whsrs it ie laft to the will
           or Judgarnt or the prrr0rrarrO to determine in whioh
           WSY it   S&S11 br p4rfOXQ4d. ButiWhhm 6 pO8itite
           auty l8 anjoined, aP;Ithere is but one way in




              It 18 ths Board.8 duty "to pr4aoribe and mlnt8in a
  d&lard   of proficianoy as to the qualifications   Of” smbalmppere.
  TO 60,thiil.it i8 aut~,oriesd 'Cltit8 &i8Or4tiOn, to employ
  oapab14 and 8fSioient  lsoturrrs 8nd demon8tretOrs.* Tha right
  0r a414otion -- es to whom to employ -- .le also to be exer-
  oiead et Its (th4 Bcmrd*a) dlaor4tlon.W
               Now, the r&l4 la, when tha etatute pr4aorib48 the
  time within whhiohpub110 orflorrs ar4 nq;lrrd to parrorm an
  OmO%?il not it i.S IIWely  dir4OtOrp;  UIL~OBB~ the  8t4tUt4 d4dSS
  th4 4xeroiar 0r th4 powrr 4ft4r oucrhtha or the natur4 or th4
  aot or tha statutory  r454Uy 8hOW6 that the time was intended
_ a8 a 1iQl1tat10n. Stetr v. Fox, (1939 Austin   C. A.) 133 s. w.
  (26) 987.
‘ibras 3tate Board OS &~balming, pgo       3



          It ia the v3aw of this dapartmant th8t thrrBoard
ix authorized to paea the resolution lnquirrd abbut.

                                   Yours       very truly
                             ATFORNEY CZNERAL OF TSAS


                              By   (0)         Devid Wuntoh
                                                  Aseistant

DW:db
Dk':io
AFPROPSD YBR. 21, 19i.C
(8) fb’OV4r   tt813Or8
ATTOREOSYGBNXRAL OF TJiXAS



                          APPRGVlGDOFIRION CCMMI!J!TEE
                              BY (8) am, CIiAIRwa